Exhibit 10.1

 

Execution Version

 

REGISTRATION AGREEMENT

 

BY AND BETWEEN

 

SELECT INCOME REIT

 

AND

 

GOVERNMENT PROPERTIES INCOME TRUST

 

Dated as of September 14, 2018

 

--------------------------------------------------------------------------------


 

REGISTRATION AGREEMENT

 

This Registration Agreement (as amended, supplemented or restated from time to
time, this “Agreement”) is entered into as of September 14, 2018, by and between
Select Income REIT, a Maryland real estate investment trust (“SIR”), and
Government Properties Income Trust, a Maryland real estate investment trust
(including its successors and permitted assigns, “Shareholder”).  SIR and
Shareholder are each referred to as a “Party” and together as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties are entering into this Agreement in connection with the
transactions contemplated by that certain Merger Agreement, dated as of the date
hereof (as it may be amended or otherwise modified from time to time, the
“Merger Agreement”), by and between Shareholder, a subsidiary of Shareholder and
SIR;

 

WHEREAS, the sale by Shareholder of the Registrable Securities (as defined
below) is a condition to the consummation of the transactions contemplated by
the Merger Agreement and material inducement to SIR and Shareholder’s entry into
this Agreement; and

 

WHEREAS, Shareholder has acquired and currently holds common shares of
beneficial interest, par value $.01 per share, of SIR (“Common Shares”);

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“AAA” is defined in Section 6.4(c)(i).

 

“Award” is defined in Section 6.4(c)(v).

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
banks located in Boston, Massachusetts or Baltimore, Maryland are authorized or
required by Law to close.

 

“Chosen Courts” is defined in Section 6.4(b).

 

“Common Shares” is defined in the recitals to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.

 

“Covered Liabilities” is defined in Section 4.1.

 

“Demand Registration” is defined in Section 2.1(a).

 

“Disputes” is defined in Section 6.4(c)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“Merger” means the merger of SIR with and into a subsidiary of Shareholder
pursuant to the terms and conditions of the Merger Agreement.

 

“Merger Agreement” is defined in the recitals to this Agreement.

 

“Party” is defined in the preamble to this Agreement.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

“Prospectus” means a prospectus or prospectus supplement relating to the sale of
Registrable Securities pursuant to a Demand Registration request and included in
a Registration Statement, as amended or supplemented, including all materials
incorporated by reference in such prospectus or prospectus supplement.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

 

2

--------------------------------------------------------------------------------


 

“Registration” means a registration pursuant to a Registration Statement or
Prospectus requested pursuant to a Demand Registration request and filed
pursuant to Section 3.1(a).

 

“Registration Period” means the period (a) beginning on the date hereof and
(b) ending on the earliest of (i) the date and time at which Shareholder no
longer holds any Registrable Securities, (ii) the date and time the Merger
contemplated by the Merger Agreement becomes effective and (iii) the date that
the Merger Agreement is terminated; provided that the Registration Period shall
not include the period beginning on the date that proxy solicitation materials
with respect to the Merger are first disseminated to SIR’s shareholders and
ending on the date of the meeting of SIR shareholders held to vote on the
approval of the Merger.

 

“Registration Statement” means any registration statement filed by SIR with the
SEC in compliance with the Securities Act for a public offering and sale of
Common Shares that includes Registrable Securities (other than a registration
statement on Form S-4 or Form S-8, or their successors, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another entity), as amended or supplemented, including
all materials incorporated by reference in such registration statement.

 

“Registrable Securities” mean all of the Common Shares owned by Shareholder;
provided, however, that Common Shares shall cease to be Registrable Securities
hereunder, as of any date, when: (i) a Registration Statement with respect to
the sale of such Registrable Securities shall have become effective under the
Securities Act and such Registrable Securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such Registrable Securities shall have been otherwise sold
pursuant to Rule 144 under the Securities Act (or any similar provisions
thereunder, but not Rule 144A) or (iii) such Registrable Securities shall have
ceased to be outstanding.

 

“Rules” is defined in Section 6.4(c)(i).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Shareholder” is defined in the preamble to this Agreement.

 

“Shareholder Indemnified Party” is defined in Section 4.1.

 

“Shelf Registration” is defined in Section 2.1(a).

 

“SIR” is defined in the preamble to this Agreement.

 

“SIR Indemnified Party” is defined in Section 4.2.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

REGISTRATION RIGHTS

 

Section 2.1                                    Demand Registration.

 

(a)                                 General Request for Registration.  At any
time during the Registration Period, Shareholder may make a written demand for
registration under the Securities Act of all or part of the Registrable
Securities owned by it.  Any such written demand for a registration shall
specify the number of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof.  The registration so demanded by
Shareholder is referred to herein as a “Demand Registration”.  If SIR is
eligible to utilize a Registration Statement on Form S-3 to sell securities in a
secondary offering on a delayed or continuous basis in accordance with Rule 415
under the Securities Act, whether such Registration Statement is then currently
effective or becomes effective in connection with such Demand Registration (a
“Shelf Registration”), any Demand Registration made pursuant to this
Section 2.1(a) shall, at the option of Shareholder be a demand for a Shelf
Registration.  For the avoidance of doubt, if a Shelf Registration is so
requested pursuant to this Section 2.1(a), any reference to a Demand
Registration in this Agreement also refers to a Shelf Registration.

 

(b)                                 Underwritten Offering.  If Shareholder so
advises SIR as part of its written demand for a Demand Registration, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering.  In such case, Shareholder
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such underwriting by Shareholder (which
Underwriter(s) shall be reasonably acceptable to SIR), complete and execute any
questionnaires, powers of attorney, indemnities, lock-up agreements, securities
escrow agreements and other documents reasonably required or which are otherwise
customary under the terms of such underwriting agreement and furnish to SIR such
information as SIR may reasonably request in writing for inclusion in the
Registration Statement.

 

ARTICLE III

 

REGISTRATION PROCEDURES

 

Section 3.1                                    Filings; Information.  Whenever
SIR is required to effect the Registration of any Registrable Securities owned
by Shareholder pursuant to ARTICLE II, SIR shall use its commercially reasonable
efforts to effect the Registration of such Registrable Securities in accordance
with the intended method(s) of distribution thereof as expeditiously as
practicable, and in connection with any such request:

 

(a)                                 Filing Registration Statement.  After
receipt of a request for a Demand Registration from Shareholder pursuant to
Section 2.1(a), SIR shall prepare as expeditiously as possible, and use its
commercially reasonable efforts to within five (5) days file with the SEC, a
Registration Statement (or a Prospectus to a currently effective Registration
Statement or a Registration Statement that becomes effective in connection with
the Demand Registration) on any form for which SIR then qualifies or which
counsel for SIR shall deem

 

4

--------------------------------------------------------------------------------


 

appropriate and which form shall be available for the sale of all Registrable
Securities owned by Shareholder to be registered thereunder and the intended
method(s) of distribution thereof, in each case pursuant to such request for a
Demand Registration, and shall use commercially reasonable efforts to cause such
Registration Statement to become and remain effective for the period required by
Section 3.1(c); provided, however, that:

 

(i)                                     In the case of any demand under
Section 2.1(a) for a Shelf Registration, the Registration Statement shall be on
Form S-3; and

 

(ii)                                  SIR shall have the right to defer any
Demand Registration, or to suspend the use of any Registration Statement or
Prospectus, for a reasonable period of time if, in the good faith judgment of
the Board of Trustees or the officers of SIR (and SIR shall furnish to the
holders a confirmatory certificate signed by a principal executive officer or
principal financial officer of SIR), it would (1) result in the disclosure of
material information that SIR has a bona fide business purpose for preserving as
confidential that is not then otherwise required to be disclosed or if the
Registration Statement or the Prospectus contains an untrue statement of
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements in the Registration Statement or
the Prospectus (in the case of a Prospectus, in the light of the circumstances
under which they were made) not misleading without the inclusion of additional
information that SIR has a bona fide business purpose for not disclosing, or is
not permitted to disclose, at such time, (2) include information that is
materially inconsistent with or that the SEC has objected to inclusion in the
registration statement on Form S-4 or proxy materials with respect to the Merger
and which SIR has excluded or intends to instead exclude from such registration
statement on Form S-4 or proxy materials (it being understood that discussions
with, or comments from, the staff of the SEC regarding the possibility of
inclusion or exclusion of such information shall not render this section
3.1(a)(ii)(2) applicable until SIR has reached a definitive conclusion that it
must exclude such information), or (3) render SIR unable to comply with
requirements under the Securities Act or the Exchange Act; in such event, (A) if
the applicable Registration Statement has become effective, Shareholder will
forthwith discontinue (or cause the discontinuance of) disposition of its
Registrable Securities until it is advised by SIR that the use of such
Registration Statement may be resumed or (B) Shareholder shall be entitled to
withdraw its request for the filing of the applicable Registration Statement or
Prospectus and SIR shall pay all customary costs and expenses in connection with
such withdrawn registration; provided, further, however, that SIR may not
exercise the right set forth in this subsection (ii) in respect of a request by
Shareholder for more than a total of forty-five (45) days in any 365-day period
in respect of a Demand Registration.

 

(b)                                 Copies.  After SIR’s receipt of a Demand
Registration request, SIR shall, prior to filing any Registration Statement or
Prospectus pursuant to Section 3.1(a), or any amendment or supplement thereto,
furnish to Shareholder and its counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case, if reasonably requested by Shareholder, including all
exhibits thereto and documents incorporated by reference therein), the
Prospectus included in such Registration Statement (including each preliminary
Prospectus), and such other documents

 

5

--------------------------------------------------------------------------------


 

as Shareholder or counsel for Shareholder may reasonably request in order to
facilitate the disposition of the Registrable Securities included in such
Registration.

 

(c)                                  Amendments and Supplements.  If Shareholder
has included Registrable Securities in a Registration, SIR shall prepare and
file with the SEC such amendments, including post-effective amendments, and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement (which period shall not extend beyond the end of the
Registration Period) or such Demand Registration request shall have been
withdrawn.

 

(d)                                 Notification.  If Shareholder has included
Registrable Securities in a Registration, after the filing of the Registration
Statement (unless filed prior to SIR’s receipt of the Demand Registration
request), SIR shall promptly, and in no event more than two (2) Business Days
after such filing, notify Shareholder of such filing, and shall further notify
Shareholder promptly and confirm such notification in writing in all events
within two (2) Business Days of the occurrence of any of the following (unless
such event occurred prior to SIR’s receipt of the Demand Registration request): 
(i) when such Registration Statement becomes effective; (ii) when any
post-effective amendment to such Registration Statement becomes effective;
(iii) the issuance or threatened issuance by the SEC of any stop order (and SIR
shall use reasonable best efforts to prevent the entry of such stop order or to
remove it if entered); and (iv) any request by the SEC for any amendment or
supplement to such Registration Statement or any Prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such Prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such Prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein (in the light of the
circumstances under which they were made) not misleading, and promptly make
available to Shareholder any such supplement or amendment; except that before
filing with the SEC a Registration Statement or Prospectus or any amendment or
supplement thereto, including documents incorporated by reference, SIR shall
furnish to Shareholder and to its counsel, copies of all such documents proposed
to be filed sufficiently in advance of filing to provide Shareholder and its
counsel with a reasonable opportunity to review such documents and comment
thereon, and SIR shall not file any Registration Statement or Prospectus or
amendment or supplement thereto, including documents incorporated by reference,
to which Shareholder or its counsel shall reasonably object; provided that
nothing herein shall prohibit SIR from timely filing any reports required to be
filed under the Exchange Act or otherwise timely filing any documents necessary
to comply with applicable Law.

 

(e)                                  State Securities Laws Compliance.  If
Shareholder has included Registrable Securities in a Registration, SIR shall use
commercially reasonable efforts to (i) register or qualify the Registrable
Securities covered by the Registration Statement under such securities or “blue
sky” Laws of such jurisdictions in the United States as Shareholder (in light of
the intended plan of distribution) may reasonably request and (ii) take such
action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or

 

6

--------------------------------------------------------------------------------


 

approved by such other federal or state authorities as may be necessary by
virtue of the business and operations of SIR and do any and all other acts and
things that may be necessary or advisable to enable Shareholder to consummate
the disposition of such Registrable Securities in such jurisdictions; provided,
however, that SIR shall not be required to qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3.1(e) or subject itself to taxation in any such jurisdiction.

 

(f)                                   Agreements for Disposition.  If
Shareholder has included Registrable Securities in a Registration, (i) SIR shall
enter into customary agreements (including, if applicable, an underwriting
agreement in customary form) and use commercially reasonable efforts to take
such other actions as are required in order to expedite or facilitate the
disposition of such Registrable Securities and (ii) the representations,
warranties and covenants of SIR in any underwriting agreement which are made to
or for the benefit of any Underwriters, to the extent applicable, shall also be
made to and for the benefit of Shareholder.  For the avoidance of doubt,
Shareholder may not require SIR to accept terms, conditions or provisions in any
such agreement which SIR determines are not reasonably acceptable to SIR,
notwithstanding any agreement to the contrary herein.  Shareholder shall not be
required to make any representations or warranties in the underwriting agreement
except as reasonably requested by the Underwriters or SIR and, if applicable,
with respect to Shareholder’s organization, good standing, authority, title to
Registrable Securities, lack of conflict of such sale with Shareholder’s
material agreements and organizational documents, and with respect to written
information relating to Shareholder that Shareholder has furnished in writing
expressly for inclusion in such Registration Statement, in each case, as
applicable to Shareholder.  Shareholder, however, shall agree to such covenants
and indemnification and contribution obligations for selling stockholders as are
reasonable and customarily contained in agreements of that type.

 

(g)                                  Cooperation.  SIR shall reasonably
cooperate in any offering of Registrable Securities under this Agreement, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.  Shareholder shall
reasonably cooperate in the preparation of the Registration Statement and other
documents relating to any offering in which it includes securities pursuant to
this Agreement.  If Shareholder has included, or made a request to include,
Registrable Securities in a Registration, Shareholder shall also furnish to SIR
such information regarding itself, the Registrable Securities held by it, and
the intended method(s) of disposition of such securities as SIR and/or its
counsel shall reasonably request in order to assure full compliance with
applicable provisions of the Securities Act and the Exchange Act in connection
with the registration of the Registrable Securities.

 

(h)                                 Records.  If Shareholder has included
Registrable Securities in a Registration, upon reasonable notice and during
normal business hours, subject to SIR receiving any customary confidentiality
undertakings or agreements, SIR shall make available for inspection by
Shareholder, any Underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other professional
retained by Shareholder or any Underwriter, all relevant financial and other
records, pertinent corporate documents and properties of SIR as shall be
necessary to enable them to exercise their due diligence responsibility, and
shall cause SIR’s officers, trustees and employees to supply all

 

7

--------------------------------------------------------------------------------


 

information reasonably requested by Shareholder in connection with such
Registration Statement.

 

(i)                                     Opinions and Comfort Letters.  If
Shareholder has included Registrable Securities in a Registration, SIR shall use
commercially reasonable efforts to furnish to Shareholder signed counterparts,
addressed to Shareholder, of (i) any opinion of counsel to SIR delivered to any
Underwriter and (ii) any comfort letter from SIR’s independent public
accountants delivered to any Underwriter; provided, however, that counsel to the
Underwriter shall have exclusive authority to negotiate the terms thereof.  In
the event no legal opinion is delivered to any Underwriter, SIR shall furnish to
Shareholder, at any time that Shareholder elects to use a Prospectus in
connection with an offering of Shareholder’s Registrable Securities, an opinion
of counsel to SIR to the effect that the Registration Statement containing such
Prospectus has been declared effective, that no stop order is in effect, and
such other matters as the Persons holding a majority of the Registrable
Securities subject to the registration may reasonably request as would
customarily have been addressed in an opinion of counsel to SIR delivered to an
Underwriter.

 

(j)                                    Earning Statement.  SIR shall comply with
all applicable rules and regulations of the SEC and the Securities Act, and make
generally available to its shareholders, as soon as practicable, an earning
statement satisfying the provisions of Section 11(a) of the Securities Act,
provided that SIR will be deemed to have complied with this Section 3.1(j) if
the earning statement satisfies the provisions of Rule 158 under the Securities
Act.

 

(k)                                 Listing.  SIR shall use commercially
reasonable efforts to cause all Registrable Securities of Shareholder included
in any Registration to be listed on such exchange or otherwise designated for
trading in the same manner as the Common Shares are then listed or designated.

 

Section 3.2                                    Registration Expenses.  If
Shareholder has included or requested inclusion of Registrable Securities in a
Registration, subject to Section 3.1(a)(ii)(B), Shareholder shall pay all costs
and expenses arising from or incident to such Registration, including promptly
reimbursing SIR for all costs and expenses incurred by SIR, in each case,
whether or not the Registration Statement is filed or becomes effective, any
Prospectus is filed or any Registrable Securities are sold, including, without
limitation:  (i) all registration and filing fees and all costs to prepare such
Registration Statement or Prospectus and any amendments or supplements thereto;
(ii) fees and expenses of compliance with securities or “blue sky” Laws
(including fees and disbursements of counsel (including counsel to any
Underwriters) in connection with blue sky qualifications of the Registrable
Securities); (iii) printing, messenger and delivery expenses; (iv) fees imposed
by the Financial Industry Regulatory Authority, Inc.;  (v) listing fees and
expenses; (vi) fees and disbursements of counsel for Shareholder, SIR and any of
SIR’s affiliates, including any separate counsel to the board of trustees or any
committee thereof, and fees and expenses for independent registered public
accountants retained by Shareholder, SIR or any of SIR’s affiliates (including
the expenses or costs associated with the delivery of any opinions or comfort
letters requested pursuant to Section 3.1(i)); and (vii) fees and expenses
incurred in connection with any marketing efforts or “road show” for any
underwritten or marketed offering.  SIR shall have no obligation to pay any
underwriting discounts, fees or selling commissions, or any other expenses of
any underwritten offering, attributable to the

 

8

--------------------------------------------------------------------------------


 

Registrable Securities being sold by Shareholder, which underwriting discounts,
fees and selling commissions shall be borne solely by Shareholder, and which
other expenses shall be borne solely by Shareholder or the Underwriters in such
underwritten offering, as applicable.  For the avoidance of doubt, Shareholder
shall have no obligation to pay, and SIR shall bear, all internal expenses of
SIR (including, without limitation, all fees, salaries and expenses of its
officers, employees and management) incurred in connection with performing or
complying with SIR’s obligations under this Agreement.

 

Section 3.3                                    Information.  Shareholder shall
provide such information as may reasonably be requested by SIR, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement or Prospectus, including amendments and supplements thereto, in order
to effect the registration of any of its Registrable Securities under the
Securities Act pursuant to this Agreement and in connection with SIR’s
obligation to comply with federal and applicable state securities Laws.

 

Section 3.4                                    Shareholder Obligations. 
Shareholder may not participate in any underwritten offering pursuant to this
Agreement unless Shareholder (i) agrees to only sell Registrable Securities on
the basis reasonably provided in any underwriting agreement and (ii) completes,
executes and delivers any and all questionnaires, lock-up agreements, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably or customarily required by or under the terms of any
underwriting agreement or as reasonably requested by SIR or the
Underwriter(s) for such underwritten offering.

 

Section 3.5                                    Lock-Up in an Underwritten Public
Offering.  If requested by the Underwriter(s) of a registered underwritten
public offering of securities of SIR, Shareholder will enter into a lock-up
agreement in customary form pursuant to which it shall agree not to offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or otherwise transfer, dispose of or hedge,
directly or indirectly, or enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Common Shares or other securities of SIR or any securities convertible into
or exercisable or exchangeable for Common Shares or other securities of SIR
(except as part of such registered underwritten public offering or as otherwise
permitted by the terms of such lock-up agreement) for a lock-up period that is
customary for such an offering.

 

ARTICLE IV

 

INDEMNIFICATION

 

Section 4.1                                    Indemnification by SIR.  SIR
shall, to the extent permitted by applicable Law, indemnify and hold harmless
Shareholder, its subsidiaries, their trustees, directors, officers, employees,
representatives and agents in their capacity as such and each Person, if any,
who controls Shareholder within the meaning of the Securities Act or the
Exchange Act, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Shareholder Indemnified Parties”) from and
against any and all damages, claims, losses, expenses, costs, obligations and
liabilities, including liabilities for all reasonable attorneys’, accountants’,
and experts’ fees and expenses (collectively, “Covered Liabilities”),

 

9

--------------------------------------------------------------------------------


 

suffered, directly or indirectly, by any Shareholder Indemnified Party by reason
of or arising out of any untrue statement or alleged untrue statement of any
material fact contained or incorporated by reference in the Registration
Statement under which the sale of Registrable Securities owned by Shareholder
was registered under the Securities Act (or any amendment thereto), or any
Prospectus, preliminary Prospectus, or free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act) relating to such Registration
Statement, or any amendment thereof or supplement thereto, or by reason of or
arising out of the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or any amendment or supplement thereto, in the light
of the circumstances under which they were made), not misleading; provided,
however, that (i) SIR will not be liable in any such case to the extent that any
such Covered Liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made or incorporated by
reference in such Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus, amendment or supplement in reliance upon and in
conformity with information furnished to SIR by or on behalf of Shareholder
expressly for use in such document or documents and (ii) the indemnity agreement
contained in this Section 4.1 shall not apply to amounts paid in settlement of
any such Covered Liability if such settlement is effected without the consent of
SIR (which consent shall not be unreasonably withheld).  The indemnity in this
Section 4.1 shall remain in full force and effect regardless of any
investigation made by or on behalf of any Shareholder Indemnified Person.  For
the avoidance of doubt, SIR and its subsidiaries are not “Shareholder
Indemnified Parties.”

 

Section 4.2                                    Indemnification by Shareholder. 
Shareholder shall, to the extent permitted by applicable Law, indemnify and hold
harmless SIR, its subsidiaries, each of their respective trustees, directors,
officers, employees, representatives and agents, in their capacity as such and
each Person, if any, who controls SIR within the meaning of the Securities Act
or the Exchange Act, and the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “SIR Indemnified Parties”) from and against any
and all Covered Liabilities suffered, directly or indirectly, by any SIR
Indemnified Party by reason of or arising out of any untrue statement or alleged
untrue statement or omission or alleged omission contained or incorporated by
reference in the Registration Statement under which the sale of Registrable
Securities owned by Shareholder was registered under the Securities Act (or any
amendment thereto), or any Prospectus, preliminary Prospectus, or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) related
to such Registration Statement or any amendment thereof or supplement thereto,
in reliance upon and in conformity with information furnished to SIR by
Shareholder expressly for use therein; provided, however, that (i) the indemnity
agreement contained in this Section 4.2 shall not apply to amounts paid in
settlement of any such Covered Liability if such settlement is effected without
the consent of Shareholder (which consent shall not be unreasonably withheld),
and (ii) in no event shall the total amounts payable in indemnity by Shareholder
under this Section 4.2 exceed the proceeds (less underwriting discounts, fees
and selling commissions, if any, if an underwritten offering) received by
Shareholder in the registered offering out of which such Covered Liability
arises.  The indemnity in this Section 4.2 shall remain in full force and effect
regardless of any investigation made by or on behalf of any SIR Indemnified
Person.  For the avoidance of doubt, Shareholder is not a “SIR Indemnified
Party.”

 

10

--------------------------------------------------------------------------------


 

Section 4.3                                    Contribution.  If the
indemnification provided for in Section 4.1 or Section 4.2 is unavailable,
because it is prohibited or restricted by applicable Law, to an indemnified
party under either such Section in respect of any Covered Liabilities referred
to therein, then in order to provide for just and equitable contribution in such
circumstances, each party that would have been an indemnifying party thereunder
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such Covered
Liabilities in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and such indemnified party on the
other in connection with the untrue statement or omission, or alleged untrue
statement or omission, which resulted in such Covered Liabilities, as well as
any other relevant equitable considerations.  The relative fault shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or such indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  SIR and Shareholder agree that it would not be just and equitable if
contribution pursuant to this Section 4.3 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 4.3.  For the
avoidance of doubt, the amount paid or payable by an indemnified party as a
result of the Covered Liabilities referred to in this Section 4.3 shall include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating, preparing or defending, settling or satisfying
any such Covered Liability.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

Section 4.4                                    Certain Limitations, Etc.  The
amount of any Covered Liabilities for which indemnification is provided under
this Agreement shall be net of (i) any amounts actually recovered or recoverable
by the indemnified parties under insurance policies and (ii) other amounts
actually recovered by the indemnified party from third parties, in the case of
(i) and (ii), with respect to such Covered Liabilities.  Any indemnifying party
hereunder shall be subrogated to the rights of the indemnified party upon
payment in full of the amount of the relevant indemnifiable loss.  An insurer
who would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto.  If any
indemnified party recovers an amount from a third party in respect of an
indemnifiable loss for which indemnification is provided in this Agreement after
the full amount of such indemnifiable loss has been paid by an indemnifying
party or after an indemnifying party has made a partial payment of such
indemnifiable loss and the amount received from the third party exceeds the
remaining unpaid balance of such indemnifiable loss, then the indemnified party
shall promptly remit to the indemnifying party the excess of (i) the sum of the
amount theretofore paid by such indemnifying party in respect of such
indemnifiable loss plus the amount received from the third party in respect
thereof, less (ii) the full amount of such Covered Liabilities.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

UNDERWRITING AND DISTRIBUTION

 

Section 5.1                                    Rule 144.  SIR covenants that it
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as Shareholder may
reasonably request, all to the extent required from time to time to enable
Shareholder to sell its Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, or any similar provision thereto, but not Rule 144A.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows:  (i) on the date delivered, if personally delivered; (ii) on the day of
transmission if sent via facsimile or e-mail transmission to the facsimile
number or e-mail address given below, and telephonic confirmation of receipt is
obtained promptly after completion of transmission; or (iii) on the next
Business Day after being sent by recognized overnight mail service specifying
next Business Day delivery, in each case with delivery charges pre-paid and
addressed to the following addresses:

 

(a)                                 If to Shareholder, to:

 

Government Properties Income Trust
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn:                                                                   
President
Facsimile:                                         (617) 219-1441
Email:                                                           
dblackman@rmrgroup.com

 

with copies (which shall not constitute notice) to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attn:                                                                    Howard
E. Berkenblit
Facsimile:                                         (617) 338-2880
Email:                                                           
hberkenblit@sandw.com

 

12

--------------------------------------------------------------------------------


 

(b)                                 If to SIR, to:

 

Select Income REIT
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn:                                                                   
President
Facsimile:                                         (617) 796-8335
Email:                                                           
dblackman@rmrgroup.com

 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, MA 02116
Attn:                                                                   
Margaret R. Cohen
Facsimile:                                         (617) 305-4859
Email:                                                           
margaret.cohen@skadden.com

 

Section 6.2                                    Assignment; Successors; Third
Party Beneficiaries.  Except as set forth in this Section 6.2, this Agreement
and the rights, interests and obligations of the Parties hereunder may not be
assigned, transferred or delegated.  This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assigns.  Except as expressly provided in ARTICLE IV and
Section 6.4(c), this Agreement (including the documents and instruments referred
to in this Agreement) is not intended to and does not confer upon any Person
other than the Parties any rights or remedies under this Agreement.

 

Section 6.3                                    Prior Negotiations; Entire
Agreement.  This Agreement and the Merger Agreement (including the documents and
instruments referred to in this Agreement or the Merger Agreement or entered
into in connection therewith) constitute the entire agreement of the Parties and
supersede all prior agreements, arrangements or understandings, whether written
or oral, between the Parties with respect to the subject matter of this
Agreement.

 

Section 6.4                                    Governing Law; Venue;
Arbitration.

 

(a)                                 Governing Law.  This Agreement and any
Dispute, whether in contract, tort or otherwise, shall be governed by and
construed in accordance with the Laws of the State of Maryland without regard to
principles of conflicts of law.

 

(b)                                 Venue.  Each Party agrees that it shall
bring any Proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in the courts of
the State of Maryland and the Federal courts of the United States, in each case,
located in the City of Baltimore (the “Chosen Courts”).  Solely in connection
with claims arising under this Agreement or the transactions contemplated
hereby, each Party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of the Chosen Courts, (ii) agrees not to commence any such
Proceeding except in such courts, (iii) waives, to

 

13

--------------------------------------------------------------------------------


 

the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such Proceeding in the
Chosen Courts, (iv) waives, to the fullest extent permitted by Law, the defense
of an inconvenient forum to the maintenance of such Proceeding and (v) agrees
that service of process upon such Party in any such Proceeding shall be
effective if notice is given in accordance with Section 6.1.  Nothing in this
Agreement will affect the right of any Party to serve process in any other
manner permitted by Law.  A final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
Notwithstanding anything herein to the contrary, if a demand for arbitration of
a Dispute is made pursuant to Section 6.4(c), this Section 6.4(b) shall not
pre-empt resolution of the Dispute pursuant to Section 6.4(c).

 

(c)                                  Arbitration.

 

(i)                                     Any disputes, claims or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby, including any disputes, claims or controversies brought by or on behalf
of a Party or any holder of equity interests (which, for purposes of this
Section 6.4(c), shall mean any holder of record or any beneficial owner of
equity interests or any former holder of record or beneficial owner of equity
interests) of a Party, either on his, her or its own behalf, on behalf of a
Party or on behalf of any series or class of equity interests of a Party or
holders of any equity interests of a Party against a Party or any of their
respective trustees, directors, members, officers, managers (including The RMR
Group LLC or its parent or their respective successor), agents or employees,
including any disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance, application or enforcement of
this Agreement, including this arbitration agreement or the governing documents
of a Party (all of which are referred to as “Disputes”), or relating in any way
to such a Dispute or Disputes shall, on the demand of any party to such Dispute
or Disputes, be resolved through binding and final arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as those Rules may be modified in
this Section 6.4(c).  For the avoidance of doubt, and not as a limitation,
Disputes are intended to include derivative actions against the trustees,
directors, officers or managers of a Party and class actions by a holder of
equity interests against those individuals or entities and a Party.  For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party.  For purposes of this Section 6.4(c),
the term “equity interest” shall mean shares of beneficial interest of such
Party.

 

(ii)                                  There shall be three (3) arbitrators.  If
there are only two (2) parties to the Dispute, each party shall select one
(1) arbitrator within fifteen (15) days after receipt by respondent of a copy of
the demand for arbitration.  The arbitrators may be affiliated or interested
persons of the parties.  If there are more than two (2) parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand, shall
each select, by the vote of a majority of the claimants or the respondents, as
the case may be, one (1) arbitrator within fifteen (15) days after receipt of
the demand for arbitration.

 

14

--------------------------------------------------------------------------------


 

The arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be.  If either a claimant (or all claimants) or a
respondent (or all respondents) fail(s) to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request AAA to provide a
list of three (3) proposed arbitrators in accordance with the Rules (each of
whom shall be neutral, impartial and unaffiliated with any party) and the party
(or parties) that failed to timely appoint an arbitrator shall have ten
(10) days from the date AAA provides the list to select one (1) of the three
(3) arbitrators proposed by AAA.  If the party (or parties) fail(s) to select
the second (2nd) arbitrator by that time, the party (or parties) who have
appointed the first (1st) arbitrator shall then have ten (10) days to select one
(1) of the three (3) arbitrators proposed by AAA to be the second (2nd)
arbitrator; and, if he/they should fail to select the second (2nd) arbitrator by
such time, AAA shall select, within fifteen (15) days thereafter, one (1) of the
three (3) arbitrators it had proposed as the second (2nd) arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third (3rd) and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator.  If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(iii)                               The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(iv)                              There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.  For the avoidance of doubt, it is intended that
there shall be no depositions and no other discovery other than limited
documentary discovery as described in the preceding sentence.

 

(v)                                 In rendering an award or decision (an
“Award”), the arbitrators shall be required to follow the laws of the State of
Maryland without regard to principles of conflicts of law.  Any arbitration
proceedings or Award and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  An Award shall be in writing and shall state the findings of fact
and conclusions of law on which it is based.  Any monetary Award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  Subject to
Section 6.4(c)(vi), each party against which an Award assesses a monetary
obligation shall pay that obligation on or before the thirtieth (30th) day
following the date of such Award or such other date as such Award may provide.

 

(vi)                              Except to the extent expressly provided by
this Agreement or as otherwise agreed by the parties, to the maximum extent
permitted by Maryland law, each party involved in a Dispute shall bear its own
costs and expenses (including attorneys’ fees), and the arbitrators shall not
render an Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of a Party’s Award to the claimant or the claimant’s attorneys.  Each
party (or, if there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, respectively) shall
bear the costs and expenses of its (or their) selected arbitrator and the
parties (or, if there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand) shall
equally bear the costs and expenses of the third (3rd) appointed arbitrator.

 

 

15

--------------------------------------------------------------------------------


 

(vii)                           Notwithstanding any language to the contrary in
this Agreement, any Award, including but not limited to, any interim Award, may
be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”).  An Award shall not be considered final until after
the time for filing the notice of appeal pursuant to the Appellate Rules has
expired.  Appeals must be initiated within thirty (30) days of receipt of an
Award by filing a notice of appeal with any AAA office.  Following the appeal
process, the decision rendered by the appeal tribunal may be entered in any
court having jurisdiction thereof.  For the avoidance of doubt, and despite any
contrary provision of the Appellate Rules, Section 6.4(c)(v) hereof shall apply
to any appeal pursuant to this Section and the appeal tribunal shall not render
an Award that would include shifting of any costs or expenses (including
attorneys’ fees) of any party.

 

(viii)                        Following the expiration of the time for filing
the notice of appeal, or the conclusion of the appeal process set forth in
Section 6.4(c)(vi), an Award shall be final and binding upon the parties thereto
and shall be the sole and exclusive remedy between those parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon an Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(ix)                              This Section 6.4(c) is intended to benefit and
be enforceable by a Party and its respective holders of equity interests,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent or their respective successor), agents or employees, and their respective
successors and assigns and shall be binding upon a Party and its respective
holders of equity interests, and be in addition to, and not in substitution for,
any other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

Section 6.5                                    Severability.  This Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law.  If at any time subsequent to the date hereof, any provision of
this Agreement is determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or incapable of being enforced by any
rule of Law or public policy in any respect, such provision will be enforced to
the maximum extent possible given the intent of the Parties.

 

Section 6.6                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become

 

16

--------------------------------------------------------------------------------


 

effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

 

Section 6.7                                    Construction.  Unless the context
otherwise requires, as used in this Agreement:  (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written,” “in writing” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form; (v) words of one gender shall be construed
to apply to each gender; (vi) all pronouns and any variations thereof refer to
the masculine, feminine or neuter as the context may require; (vii) “Articles”
and “Sections,” refer to Articles and Sections of this Agreement unless
otherwise specified; (viii) “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement; (ix) “dollars” and “$” mean
United States Dollars; and (x) the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends and such phrase
shall not mean simply “if.”

 

Section 6.8                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving compliance.  No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of the part of any Party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at Law or in equity.

 

Section 6.9                                    Specific Performance.  The
Parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that, in
addition to any other applicable remedies at Law or equity, the Parties shall be
entitled to an injunction or injunctions, without proof of damages, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.

 

Section 6.10                             Further Assurances.  At any time or
from time to time after the date hereof, the Parties agree to cooperate with
each other, and at the request of any other Party, to execute and deliver any
further instruments or documents and to take all such further action as the
other Party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the Parties hereunder.

 

Section 6.11                             Exculpation.  NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF ANY PARTY SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM

 

17

--------------------------------------------------------------------------------


 

AGAINST, SUCH PARTY.  ALL PERSONS DEALING WITH SUCH PARTY IN ANY WAY, SHALL LOOK
ONLY TO THE ASSETS OF SUCH PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

 

Section 6.12                             Termination.   Except for Section 3.2
and ARTICLE IV and this ARTICLE VI, this Agreement shall automatically terminate
and be of no further force and effect as of the end of the Registration Period.

 

[Signatures appear on the next page]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Registration Agreement as of
the date first above written.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

 

Name:

Mark L. Kleifges

 

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name:

John C. Popeo

 

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to the Registration Agreement]

 

--------------------------------------------------------------------------------